DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on May 6, 2022, were received. Claims 1 and 15 have been amended. Claims 4-5 and 16-17 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1-3 and 6-15 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 11, 2022.

Claim Rejections - 35 USC § 103
4. 	The rejection of Claims 1-3 and 6-17 under 35 U.S.C. 103 as being unpatentable over Matsuno et al. (US 2017/0271682 A1) in view of Wei et al. (US 2018/0316064 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-10 of the Remarks dated May 6, 2022.

Reasons for Allowance
5.	Claims 1-3 and 6-15 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: prior art, Matsuno et al. (US 2017/0271682 A1), teach a lithium secondary battery comprising battery includes a positive electrode with a positive current collector and a positive electrode active material, a negative electrode with a negative electrode current collector and negative electrode active material including zinc in the negative electrode current collector; and an aqueous electrolyte.  Prior art, Wei et al. (US 2018/0316064 A1), teach a rechargeable battery comprising battery includes a positive electrode with a positive current collector and a positive electrode active material, a negative electrode with a negative electrode current collector and negative electrode active material including zinc; and an aqueous electrolyte which includes organic additives such as benzyl alcohol and coumarin.  However, the batteries of Matsuno et al. and Wei et al. differ in their principles of operation, specifically the charging and discharging mechanisms.  
With regard to independent Claim 1, the closest prior art do not teach, fairly suggest or render obvious a secondary battery comprising an aqueous electrolyte, the aqueous electrolyte comprising 0.001 wt% to 0.1 wt% of at least one selected from the group consisting of unsaturated alcohol and coumarin, and a negative electrode comprising: a current collector, and an active material-containing layer having active materials on the current collector, wherein the active material-containing layer has a first surface contacting the current collector and a second surface which is opposite side of the first surface, at least one part of the second surface is covered by a compound containing Zn, and when an image of the second surface is taken by Scanning Electron Microscope, the image is divided into 100 blocks, a ratio of existence of blocks having hexagonal platelet shaped compound containing Zn to the 100 blocks is calculated, and the ratio of existence of blocks is calculated with respect to 10 images, an average of the ratio of existence of blocks with respect to the 10 images is 20% or less (including 0).
With regard to independent Claim 15, the closest prior art do not teach, fairly suggest or render obvious a secondary battery comprising an aqueous electrolyte, the aqueous electrolyte comprising 0.001 wt% to 0.1 wt% of at least one selected from the group consisting of unsaturated alcohol and coumarin, and a negative electrode comprising: a current collector, and an active material-containing layer on the current collector, the active material containing layer comprising active materials and having a first surface in contact with the current collector and a second surface on a side opposite thereto, at least a part of the second surface being covered by a compound containing Zn, and an average of a ratio of existence of a hexagonal platelet shaped compound comprising Zn is 20%or less (including 0).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725